213 S.W.3d 729 (2007)
Ronald E. BELL, Jr., Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66874.
Missouri Court of Appeals, Western District.
February 13, 2007.
Ellen H. Flottman, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before ROBERT G. ULRICH, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JJ.

ORDER
PER CURIAM.
Ronald Bell appeals the judgment of the motion court denying his Rule 24.035 motion for postconviction relief without an evidentiary hearing. Mr. Bell sought to vacate his convictions for assault in the first degree, section 565.050, RSMo 2000, robbery in the first degree, section 569.020, RSMo 2000, and armed criminal action, section 571.015, RSMo 2000, and concurrent sentences of life imprisonment, twenty-five years imprisonment, and ten years imprisonment, respectively. He *730 claims on appeal that he was abandoned by postconviction counsel where counsel filed a "stand on" motion instead of an amended motion despite the fact that the only claim raised in his pro se motion was not cognizable. The judgment of the motion court is affirmed. Rule 84.16(b).